Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-4, 8-11 and 16-25 are pending in the application. Claims 1-4, 8-11 and 16-25 are rejected. 

Priority
	This application is a continuation of U.S. Application Serial No. 15/007,354, which is a continuation of U.S. Application Serial No. 13/144,301, which is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/EP2010/000140, filed January 13th, 2010, which claims priority under 35 U.S.C. 119(a-d) to EPO Application No. 09000372.4, filed January 13th, 2009.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file in the ‘301 application. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on July 10th, 2019.

Claim Objections
(1) It is suggested that Applicant amend claim 24 to delete the phrase “especially cardiac arrhythmias” and add such a limitation in a dependent claim. As noted in MPEP 2173.05(c):
Use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.

In this case, claim 24 only appears to be pointing to a preferred embodiment rather than limiting the claim. For this reason, it is suggested that Applicant delete the limitation and add it as a dependent claim.

Claim Rejections - 35 USC § 112 – 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treatment of conditions and/or diseases associated with inflammation, hypertension, coagulation, immune function, heart failure and cardiac damage comprising administering to a patient in need thereof the pharmaceutical composition of claim 23 in a treatment of conditions and/or diseases associated with inflammation, hypertension, coagulation, immune , does not reasonably provide enablement for (1) the prevention of the diseases and/or conditions cited above or for (2) the treatment or prevention of conditions and/or diseases associated with proliferation. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
	The above factors, regarding the present invention, are summarized as follows:
(a)	Breadth of the claims - The breadth of the claims is drawn to the treatment and/or prevention of various classes of disorders. The claims recite the limitation of conditions and/or diseases associated with proliferation, which would appear to generally encompass the 

(b)	Nature of the invention - The nature of the invention is drawn to the use of compounds that are analogues of polyunsaturated fatty acids and eicosanoids in the treatment or prevention of various conditions and diseases.

(c,e)	State of the prior art and predictability in the art - The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.

State of the prior art and predictability in art of proliferation diseases and conditions

While a full discussion of each disease which is encompassed by Applicant’s claim language will not be given, the following examples teach that the start of the prior art with respect eicosanoids and proliferation associated conditions has not advanced to the point of being predictive of the treatment of the breadth of diseases instantly claimed.
The instant compounds are disclosed as compounds that act as either agonists or antagonists of, for instance, eicosapentaenoic acid. Several prior art references have discussed the utility of these compounds in relation to proliferation diseases encompassed by the instant claims. For instance, Jatoi et al. (Critical Reviews in Oncology/Hematology 2005, 55, 37-43) provide the following background description on pages 37 and 38:

Over the past several years, multiple studies have focused on omega-3 fatty acids, such as eicosapentaenoic acid, for the treatment of the cancer-associated anorexia/weight loss syndrome. Earlier studies appeared promising. However, subsequent, more robust clinical trials have shown that these agents have not fulfilled their original promise.

The authors describe the various results of clinical trials and provide the following conclusion on pages 42 and 43:

From a research perspective, however, is there opportunity for further study of eicosapentaenoic acid for the treatment of the cancer anorexia/weight loss syndrome? This author contends that a practical clinical agenda should not necessarily dictate the research agenda. To date, the devastating nature of the cancer anorexia/weight loss syndrome is such that the testing of novel approaches continues to be welcome. Perhaps novel dosing strategies with eicosapentaenoic acid or novel combination therapies may merit further study. The hope is that novel approaches – even with previously tested agents, such as eicosapentaenoic acid – will allow future investigators the opportunity to study this syndrome in an effort to help cancer patients who suffer from it.

For at least the treatment of cancer-associate anorexia, the prior art only appears to suggest that further research is necessary to understand the effects that compounds having activity related to eicosapentaenoic acid would have.
Regarding the application of compounds such as eicosapentaenoic acid to affect the process of proliferation, Yonezawa et al. (Biochemical Pharmacology 2005, 70, 453-460) report that the compound exhibits anti-cancer properties as follows (page 459):

To examine whether the decrease in cell numbers caused by cEPA was due to apoptosis, DNA fragmentation was analyzed by electrophoresis. A DNA ladder formation was dose-dependently observed in HL-60 cells treated with the LD50 value of cEPA for 24 h (Fig. 6). Therefore, apoptotic effects were evident in the cells, and ladders were apparent at 6 h. In the cell cycle analysis, cEPA-treated cells were in the sub-G1 phase (data not shown). The effect of cEPA must involve a combination of growth arrest and cell death. Since cEPA did not influence the proliferation of normal cells (data not shown), cEPA should be considered the lead compound of potentially useful cancer chemotherapy agents.
In this report, the mechanisms by which cEPA suppresses cancer cell growth were investigated, and it was revealed that the inhibition of pol activity by cEPA, which is an inhibitor of mammalian pols and topos, influenced not only the cell proliferation but also the cell cycle.

Similarly, Larsson et al. (Am. J. Clin. Nutr. 2004, 79, 935-45) provide the following summary of a review article on the effects of fatty acids on cancer on page 941:

In summary, several mechanisms whereby n-3 fatty acids may modify the carcinogenic process were described. These fatty acids can suppress AA-derived eicosanoid biosynthesis; influence transcription factor activity, gene expression, and signal transduction pathways; modulate estrogen metabolism; increase or decrease the production of free radicals and reactive oxygen species; and influence insulin sensitivity and membrane fluidity. On the basis of these multiple mechanisms, n-3 PUFAs may have an important influence on carcinogenesis. Further studies are needed to identify new mechanisms and to evaluate and verify these mechanisms in humans to gain more understanding of the effects of marine n-3 fatty acid intake on cancer risk in real-life situations. Epidemiologic studies with more detailed information about n-3 and n-6 fatty acid exposures and improved analytic approaches that take into account the biological interplay between several nutritional factors in cancer development are needed.

While the references above are not exhaustive of the available prior art, the references are typical in that they point to links between fatty acids and cancer; however, the art has yet to establish that fatty acids should be expected to be therapeutically useful as a general approach to cancer. Larsson et al. particularly point to the need for further studies before making applications to “real-life situations.” 
The state of the art with respect to cancer is that despite the common result of uncontrolled cell growth and replication, the various types of cancers have widely varied causes. Luo et al. (Cell, 2009, 136, pages 823-837) teach that (p. 823):

[I]t is clear that there is tremendous complexity and heterogeneity in the patterns of mutations in tumors of different origins.

Accordingly, despite the common phenotypic traits of tumors brought upon by genetic alterations, the underlying causes result in a significant complexity in treating cancer generally. There is no known target that can be activated/inhibited that would be expected to result in the treatment of cancer generally. Furthermore, despite that particular therapies, such as, radiation and chemotherapy, are used for a variety of cancers, these therapies are still not fully understood. Luo et al. teach that (p. 824):

[W]e still do not have a clear molecular understanding of why these agents work to selectively kill tumor cells and, conversely, why they eventually fail.

Therefore, any claim to the treatment of cancer, in general, requires the support of extensive studies to demonstrate that the particular mode of treatment applies to treating a variety of types of cancer since there is no mode of action that can reliably lead to the treatment of various types of cancer.
It is further noted that the references cited above and additional references that exist in the art perform mostly preclinical cancer assays in making the determination of the compound’s suggested utility in cancer. Preclinical cancer models, which are principally in vitro cell studies and transplanted tumors (xenografts), have long been understood to have a particularly poor track record and, specifically, do not correlate with actual success in the treatment of cancer. The quotes which follow express this idea in a variety of ways: 
"The fundamental problem in drug discovery for cancer is that the model systems are not predictive at all," says Alan Oliff, Science 7 November 1997: Vol. 278. no. 5340, pp. 1041 – 1042).
MIT Professor Robert Weinberg states: “A fundamental problem which remains to be solved in the whole cancer research effort, in terms of therapies, is that the preclinical models of human cancer, in large part, stink.”  (Leaf, Clifton, Health Administrator Vol. XVII, Number 1: 172-183, 2005)
Dr. Sally Burtles, Director of Drug Development at Cancer Research UK states: “We do trials in people because animal models do not predict what will happen in humans” (“EXPERT SCIENTIFIC GROUP ON PHASE ONE CLINICAL TRIALS FINAL REPORT” 30th November 2006, pages C1, C35-C38; see page C38)
“Preclinical efficacy models in cancer drug discovery … are usually rodent models bearing a transplantable tumor. Yet the vast majority of these investigational drugs fail to meet their pre-specified clinical benefit or efficacy endpoints.” Cancer Drug Design and Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 427.
“The poor performance of most investigational cancer drugs implies that the standard preclinical disease models are faulty or, at least, improperly used.” Kamb, Nature Reviews Drug Discovery 4, 161-165 (February 2005)
“The predictive quality of standard animal models has been assessed in a retrospective analysis, with the conclusion that tumor specificity does not translate from laboratory to clinic. Human tumor xenografts that present tumors of a particular histology and tissue of origin do not predict for clinical activity in that tumor.” Cancer Drug Design and Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 427. In other words, successful animal tests with human tumor xenografts with cancer X do not predict clinical success in humans with cancer X. 
Indeed, oncologists don’t even expect such tests to be reliable predictors. “Cell lines derived under artificial conditions and propagated for decades are not likely to be realistic, or to provide meaningful targets.” Cancer Drug Design and Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 428. The obvious limitations of subcutaneously transplanted xenografts are that they do not reside in the same anatomical site as the corresponding tumor in patients (i.e. are not orthotopic); that 'these generally do not metastasize (metastasis is usually how cancers kill patients); that the blood vessels and stroma are of mouse, not human, origin, and that the cells used are from a homogeneous, not heterogeneous, cell type (real world cancers are heterogeneous). Largely as a result, these systems cannot, for example, model drug resistance.  “The most common cause of treatment failure of metastatic cancer is drug resistance… Resistance mechanisms remain an undetermined obstacle to the successful discovery and development of novel targeted therapies. The genomic instability that is a hallmark of cancer contributes to the ability of tumors to develop resistance during therapy (acquired resistance), and the intrapatient heterogeneity of most advanced solid tumors invariably leads to the selection of resistant clones (intrinsic resistance).” Cancer Drug Design and Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 430. 
It is agreed that considerable success has been achieved in this regard in other areas of medicine, but cancer has been well-recognized as an exception, giving anomalous results. “It should be noted that oncology has the lowest success rates of any therapeutic area.” Cancer Drug Design and Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431. “Clearly, the ability to predict acceptable pharmaceutical properties based on chemical structure would be highly desirable. In an attempt to meet this challenge "Lipinski's Rules" were formulated, based on a retrospective analysis of success rates of new orally administered agents entering early clinical trials ….  Interestingly, most commonly used cancer drugs fail to satisfy these criteria….Many marketed anticancer drugs break most of the rules of good pharmacokinetic (PK) behavior.” Cancer Drug Design and Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 429. 

State of the prior art and predictability in art of prevention of diseases and conditions instantly claimed

The instant claims are generic to the prevention of diseases and conditions for which no known method of prevention presently exists. For instance, regarding type I diabetes (an immune disorder) WebMD (Diabetes Health Center, Prevention, obtained from http://www.webmd.com/diabetes/guide/type-1-diabetes-prevention on April 5th, 2015) states:

Currently there is no way to prevent type 1 diabetes, but ongoing studies are exploring ways to prevent diabetes in those who are most likely to get it.

As a further example, regarding Crohn’s disease (an inflammatory disease) WebMD (Crohn’s Disease Health Center, Crohn’s Disease- Prevention, obtained from http://www.webmd.com/ibd-crohns-disease/crohns-disease/tc/crohns-disease-prevention on April 5th, 2015) states:

Crohn's disease cannot be prevented, because the cause is unknown. But you can take steps to reduce the severity of the disease.

The instant claims are generic to numerous such conditions where no known method of prevention exists. As discussed above, the treatment of cancer is notoriously difficult and accordingly the prevention of cancer is even more problematic. Furthermore, the instant claims are drawn to the prevention of heart failure and cardiac damage; however, achieving true prevention for the population patients would require significant lifestyle changes such as not smoking or drinking alcohol in excess, exercising regularly, etc. that are commonly prescribed in the art rather than the administration of one compound. 

(d)	Level of one of ordinary skill in the art - The artisans making and using applicant’s pharmaceutical compositions would be a in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
Regarding the level of skill in cancer therapy, many, many mechanisms have been proposed over the decades as methods of treating the assorted cancers generally. Cytotoxic agents could be applied directly to the tumors cells, directly killing them. Immunotherapy involves stimulating the patient's immune system to attack cancer cells generally, either by immunization of the patient, in which case the patient's own immune system is trained to recognize tumor cells as targets, or by the administration of therapeutic antibodies as drugs, so the patient's immune system is recruited to destroy tumor cells by the therapeutic antibodies. Another approach would be to increase the amount or activity of the body’s tumor suppressor genes, e.g. p53, PTEN, APC and CD95, which can for example activate DNA repair proteins, suppress the Akt/PKB signaling pathway, or initiate apoptosis of cancer cells. The angiogenesis inhibitor strategy was based on cutting off the blood supply that growing tumors need by shutting off the growth of new blood vessels by, for example, suppressing proliferation of endothelial cells or inducing apoptosis of endothelial cells. There is also the cancer stem cell paradigm, which hypothesizes that cancer could be treated generally, either by targeting the cancer stem cells themselves, or by targeting the epithelial-to-mesenchymal transition which supposedly generates the cancer stem cells.  Yet another approach is to inhibit one or more of the assorted HSP90 proteins, which will supposedly disrupt the proper folding of signaling proteins that all cancers rely on.  Inhibiting telomerase was said to be able to be able to simply stop cancer cells generally from being able to proliferate. Many of these approaches --- and there have been others as well --- have produced anti-cancer drugs. However, despite high hopes for success, and a plausible theory why these should work for cancers generally, none of these approaches have ever produced a drug which comes remotely near such a goal. 
Specifically, the prior art knows that there never has been a compound capable of treating cancers generally.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.”  (<http://www.uspto.gov/web/offices/pac/dapp/1pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1). A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a 
The attempts to find compounds to treat the various cancers arguably constitute the single most massive enterprise in all of pharmacology.  This has not resulted in finding any treatment for tumors generally. Indeed, the existence of such a "silver bullet" is contrary to our present understanding in oncology. This is because it is now understood that there is no “master switch” for cancers generally; cancers arise from a bewildering variety of differing mechanisms.  Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different cancers known. This is true in part because cancers arise from a wide variety of sources, primarily a wide variety of failures of the body's cell growth regulatory mechanisms, but also such external factors such as viruses (an estimated at least 20% are of viral origin e.g. Human papillomavirus, EBV, Hepatitis B and C, HHV-8, HTLV-1 and other retroviruses, and quite possibly Merkel cell polyomavirus, and there is some evidence that CMV is a causative agent in glioblastoma), exposure to chemicals such as tobacco tars, excess alcohol consumption (which causes hepatic cirrhosis, an important cause of HCC), ionizing radiation, and unknown environment factors. 
Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297), specifically, the scope of covering cancer generally. Similarly, In re Novak, 134 USPQ 335, 337-338, says “unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them.” There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: “Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient” does what the specification surmises that it does. That is exactly the case here. Moreover, even if applicants’ assertion that cancer in general could be treated with these compounds were plausible --- which it is not ---, that “plausible” would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.” 

(f-g)	Amount of direction provided by the inventor and existence of working examples - The only direction or guidance present in the instant specification is found on pages 1-9 regarding the background of the instant invention, pages 39-45 regarding various lists of diseases and conditions that are stated to be treatable or preventable using the instantly claimed compounds and pages 100-110 for certain in vitro and in vivo tests. There are no working examples present for the treatment of any proliferation disorder or for the prevention of any type of disorder. 
Test assays and procedures are provided in the specification on pages 100-110 for determining whether a compound acts as antagonist or agonist and its effects on Ca2+ levels and anti-arrhythmic effects; in vitro data or in vivo model system correlates to the treatment and prevention of the assorted disorders of the instant claims. 
Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
Regarding the prevention of various conditions or diseases, there is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the numerous diseases/disorders or conditions claimed herein.  That a single compound or class of compounds can be used to prevent the scope of diseases/disorders and conditions embraced by the claim is an incredible finding for which Applicant has not provided supporting evidence.  Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use for preventing any or all of the diseases/disorders or conditions by administering the instant claimed compound.  

(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation needed is undue experimentation. Regarding prevention, one of skill in the art would need to determine what diseases, disorders, or conditions out of the various diseases, disorders, or conditions claimed can actually be prevented in the first place and then determine whether the instantly claimed compounds and their associated properties would be effective in the prevention of these disorders. Such studies would entail a tremendous amount of background studies to gain an understanding of the various causes and factors surrounding the development of the various diseases and conditions in order to be able to identify patients who would otherwise develop the disease or condition. Furthermore, a person having ordinary skill in the art would need to study how the instantly claimed compounds would function in terms of preventing development of the disease state and would furthermore then have to determine which of the claimed compounds in the instant invention would provide prevention of the diseases. Given that the instant claims encompass the prevention of diseases and conditions for which no known preventative method exists and for which no method exists to identify patients who would otherwise develop the disease or condition, a person having ordinary skill in the art would be faced with a substantial undertaking regarding even one particular disease or condition let alone the full scope instantly claimed.
With particular respect to the treatment of cancer, as instantly claimed, an undue amount of experimentation is required. Luo et al. teach that the majority of cancer therapies fail when applied generally in that (p. 833):

It is very likely that the oncogenes and non-oncogenes to which tumors are addicted will serve as the targets of successful cancer therapies in the future. However, it is already clear that each of even the best therapies applied alone eventually fail in the majority of cases.

Therefore, the sum of the entire efforts in the field of cancer research has resulted in treatment methods that are not broadly applicable; however, Applicant claims that the instant compounds are the first broadly applicable cancer treatment despite the fact that Applicant has merely shown activity where other prior compounds have shown activity and then failed to provide a broad treatment ability.
In fact, Luo et al. teach that even the best individual therapies can only be considered as filters to remove particular subsets of cancer cells with particular properties. Therefore, the most likely broadly applicable cancer treatment will be through a series of treatments with differing targets. Applicant has not provided sufficient teaching in the instant specification to allow a person of ordinary skill in the art to treat various types of cancer using either the instant compounds alone or in an orthogonal therapy approach. Rather, in order to practice the full scope the instant invention, a person of ordinary skill in the art would need to develop a treatment method that has eluded the entire field of cancer research.
Furthermore, even regarding the preliminary data that exists for compounds such as eicosapentaenoic acid, the various discussions above demonstrate that for the field of cancer research there is an extremely low success rate such that a person having ordinary skill in the art would be forced to investigate the various types of cancer to determine whether the instantly claimed compounds would provide any therapeutic benefit when applied to actual patients. It is likely the case that numerous types of cancer will not be benefitted by the instantly claimed compounds. As noted in MPEP 2164.08:

The presence of inoperative embodiments within the scope of a claim does not necessarily render a claim nonenabled. The standard is whether a skilled person could determine which embodiments that were conceived, but not yet made, would be inoperative or operative with expenditure of no more effort than is normally required in the art. Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984) (prophetic examples do not make the disclosure nonenabling).

In this case and especially for cancer therapies, determining whether a single compound or grouping of similar compounds would be of therapeutic utility across the scope of proliferation disorders extends well beyond what is routinely performed in the art.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated or prevented by the compositions encompassed in the instant claims, with no assurance of success.

Claim Rejections - 35 USC § 112 – 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 8-9, 11 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-4, 8-9, 11 and 23-25 are rejected as indefinite based on the limitation in claim 1 that X is “absent or selected from CH, CH2, and NR5”. 

    PNG
    media_image1.png
    90
    616
    media_image1.png
    Greyscale

In the limitation above, X can be CH but only when it forms part of a ring. Claim 1 as found in the preliminary claim amendment dated March 26th, 2019 deleted the language regarding the formation of a ring with X. Therefore, it is unclear if the possibility for X to be CH is a mistake or if Applicant intends the limitation to encompass any substitution at the free valence of the carbon atom or some other possibility such as forming a double bond to an adjacent atom in a molecule. 

Claim Rejections - 35 USC § 112 – 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 

    PNG
    media_image2.png
    115
    285
    media_image2.png
    Greyscale

In the structure above, the double bond is V and the –(CH2)3CONH(CH2)3CH3 group corresponds to the following circled section of formula (I):

    PNG
    media_image3.png
    94
    597
    media_image3.png
    Greyscale
.
Claim 1 provides for X to be absent and Y would be -C(O)- of the amide group. In the compound of claim 22, there are three methylene groups between the amide and double bond where claim 1 requires four, i.e. the two methylene on each side of the variable W as well as the two carbon atoms of the variable W. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter 

Claims 1, 2, 4, 8, 23, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al. Bioorganic & Medicinal Chemistry 2003, 11, 2803-2821, alone and in view of U.S. Patent PGPub No. 2002/0049244 A1 by Roman et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Yu et al. provide the following introduction to their study on page 2803 (internal citations omitted):
20-Hydroxyeicosa-5(Z),8(Z),11(Z),14(Z)-tetraenoic acid (20-HETE, 1) is a potent vasoconstrictor produced by cytochrome P450 enzymes of the 4A and 4F families. In the last few years, several studies have demonstrated that 1 plays a key role in the control of systemic arterial pressure by regulating both peripheral vascular tone and renal function.

Furthermore, the authors state the following on page 2803 (internal citations omitted):
Despite the importance of 1, little is known about the structural features of this molecule that determine its vasoconstrictor properties. To address the urgent need for pharmacological agents to intervene selectively in the o-hydroxylase pathway and its sequelae, the present study describes the synthesis of a series of structural analogues of 1 and their effects on the diameter of renal interlobular arteries studied in vitro. 

As an example of the analogues prepared, Yu et al. teach the following compound as part of Table 1 on page 2805:

    PNG
    media_image4.png
    163
    495
    media_image4.png
    Greyscale

Yu et al. provide the following description on page 2806:
Ether 35, obtained by alkylation of the C(20)-hydroxyl of 19, had blunted vasoconstriction activity compared to 1. In this state, the C(20)-oxygen can no longer act as a hydrogen bond donor, but can still serve as an acceptor or coordinate through its lone pairs. Since longer chain lengths are well accepted, we attribute the loss of activity displayed by 35 to a decrease in hydrophilicity rather than to the increase in steric bulk from replacing hydrogen with methyl. Consistent with this model, oxidation of 12 to the more hydrophilic dicarboxylate 36 increased vasoconstrictor activity with respect to 1.

Accordingly, the authors teach that the compound above possesses vasoconstriction activity but to a lesser extent than the following compound disclosed as 19 on page 2804:

    PNG
    media_image5.png
    158
    544
    media_image5.png
    Greyscale
.
Compound 19 differs from 35 by replacing the hydroxy with a methoxy group.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The instant claims encompass the following compound:

    PNG
    media_image6.png
    294
    848
    media_image6.png
    Greyscale
.
The compound depicted above is embraced by Applicant’s variables of formula (I) in that R1 is –COR2 where R2 is hydroxy, B is –CH2-, m is 4, T, U and W are each –CH2CH2-, V is cis –CH=CH-, X is –CH2-, Y is –O-, Z is –CH2-, and n is 0. The compound above reads on instant claims 1, 2, 4, 8 and 23 (where claim 23 only requires the compound itself and additional components are optional). The compound instantly claimed is a homologue of the compound 35 taught by Yu et al., i.e. it differs by the replacement of a methyl group with an ethyl group.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
“Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a In re Deuel 34 USPQ2d 1210 at 1214. Furthermore MPEP 2144.09 (II) states: “Compounds which are […] homologs (…) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).”
The issue of patentability over the replacement of alkyl groups for hydrogen has arisen many times. For instance, the replacement of a methylene group with a dialkyl-substituted methylene group was determined to be prima facie obvious on the ground that “one skilled in the art would have been, prima facie, motivated to make the claimed compounds in the expectation that they, too, would possess antimicrobial activity." (In re Wood 199 USPQ 137) See also In re Doebel 174 USPQ 158 (where replacement of methyl for hydrogen on an amino nitrogen was considered prima facie obvious – at page 159); In re Druey 138 USPQ 39 (where replacement of methyl for hydrogen on a known compound was considered prima face obvious based on the homologous and close structural relationship to the known compound – at page 41); In re Lohr 137 USPQ 548 (where the replacement of a methyl group for a hydrogen on two positions of a tetrahydropyran ring on a known compound was not considered a patentable modification given the close structural relationship to the known compounds - at page 550); Ex parte Bluestone 135 USPQ 199 (where fungicidal compounds differing by hydrogen versus methyl on the nitrogen of a thiazolidine-2-thione ring were considered homologs and were not found to be patentable over each other without a showing of unexpected results – at page 200); Ex parte Weston 121 USPQ 429 (where the replacement of methyl for hydrogen on the nitrogen of a piperazine ring was not found to be a patentable modification); Ex parte Fauque 121 USPQ 425 (where di(methyl-
The motivation to make a substitution of an alkyl group for hydrogen stems from the fact that a person having ordinary skill in the art would expect that the compounds could be prepared by the same method as taught by the prior art and have the same utility as the compounds taught by the prior art. In the interest of generating additional compounds that have the same utility as the compounds taught by the prior, a person having ordinary skill in the art would seek to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the desired utility. As discussed supra, the replacement of hydrogen for an alkyl group falls under the well-established doctrine of homology, which assumes that homologous compounds are likely to have similar properties. Therefore, the instantly claimed compounds, which differ by hydrogen/alkyl, over compounds of prior art are unpatentable absent a showing of unexpected results. MPEP 2144.09 (VII) states “A prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).” In the instant case, Applicant has not established unexpected properties between the instantly claimed compounds and the closest prior art homologs. In the instant case, a person having ordinary skill in the art at the time the invention was made would have been motivated to synthesize the instantly claimed homologs with the reasonable expectation that they would have the same utility as the closest structurally related compounds taught by the prior and with the motivation of obtaining additional useful compounds.
	The prior art in this situation is a structure-activity type study where the reference teaches that the compound No. 35 is not the most active compound. MPEP 2143(I)(B) discusses exemplary rationales to support 
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

(2) a finding that the substituted components and their functions were known in the art;
 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the current situation, the following apply to the instant claims and prior art:
(1) The prior art contains the product, i.e. the compound 35, which differs from the claimed compound (depicted under the section discussing the differences between the prior art and the claims) by substitution of the methyl group on compound 35 with an ethyl group.

(2) The instant substitutions involve a methyl and ethyl group, both of which are well known in the art as alkyl groups. The prior art is replete with compounds having such structural groups. With respect to their function, both a methyl group and an ethyl group are saturated hydrocarbons and thus represent non-polar substituents. Accordingly, a person having ordinary skill in the art understands their functions as substituents that can impart hydrophobicity.

(3) As discussed above, a person having ordinary skill in the art is familiar with the doctrine of homology as such modifications are routinely performed to arrive at compounds with similar properties. Even without additional guidance, a person having ordinary skill in the art reasonably expects compounds differing by replacement of methyl with ethyl to have similar properties given their close structural features. Furthermore, Yu et al. explain the observed properties of compound No. 35 by stating “Since longer chain lengths are well accepted, we attribute the loss of activity displayed by 35 to a decrease in hydrophilicity rather than to the increase in steric bulk from replacing hydrogen with methyl.” Accordingly, a person having ordinary skill in the art would reasonably expect the use of an ethyl group in place of a methyl group to result in a 

(4) Additional findings and explanations are provided below particularly regarding additional guidance provided in MPEP 2143(I)(B).

Under section MPEP 2143(I)(B), several examples are discussed where examples involving "lead compounds” beginning in Example 9. In example 9, the MPEP discusses Eisai Co. Ltd. v. Dr. Reddy’s Labs., Ltd., 533 F.3d 1353, 87 USPQ2d 1452 (Fed. Cir. 2008) and provides the following quotation:
Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e. a lead compound) in a particular way to achieve the claimed compound. . . . In keeping with the flexible nature of the obviousness inquiry, the requisite motivation can come from any number of sources and need not necessarily be explicit in the art. Rather “it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship . . . to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.” Id. at 1357, 87 USPQ2d at 1455. (citations omitted)

In this situation, the prior art's discussion of compound 35 and the overall structure-activity findings together with the well-established expectations regarding homologs provides a reasonable expectation that the instantly claimed compound will have “similar properties” to compound 35. Further with example 9, the MPEP provides the following additional guidance:
The Federal Circuit in Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound: “Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e. a lead compound) in a particular way to achieve the claimed compound.” Eisai, 533 F.3d at 1357, 87 USPQ2d at 1455. Thus, Office personnel should recognize that a proper obviousness rejection of a claimed compound that is useful as a drug might be made beginning with an inactive compound, if, for example, the reasons for modifying a prior art compound to arrive at the claimed compound have nothing to do with pharmaceutical activity. The inactive compound would not be considered to be a lead compound by pharmaceutical chemists, but could potentially be used as such when considering obviousness.

Therefore, the guidance by the MPEP makes clear that obviousness regarding a compound does not require evidence that a so-called “lead compound” is an ideal starting point for development of a pharmaceutical agent. At least for the reason that the instantly claimed compound would allow further elucidation of the structure-activity profile for the system studied in the prior art, a person having ordinary skill in the art would have been motivated to prepare and test the instantly claimed compound. For instance preparation of a homolog series, i.e. methyl, ethyl, propyl, etc., would allow a person having ordinary skill in the art to explore the steric requirements/limitations of the active site. As further reiterated in Example 11, the MPEP states:
Obviousness of a chemical compound in view of its structural similarity to a prior art compound may be shown by identifying some line of reasoning that would have led one of ordinary skill in the art to select and modify the prior art compound in a particular way to produce the claimed compound. The necessary line of reasoning can be drawn from any number of sources and need not necessarily be explicitly found in the prior art of record.

Further regarding the fact that the prior art teaches that compound 35 does not have the best or most desirable properties, MPEP 2145(X)(D)(1) provides relevant guidance:
A prior art reference that “teaches away” from the claimed invention is a significant factor to be considered in determining obviousness; however, “the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (Claims were directed to an epoxy resin based printed circuit material. A prior art reference disclosed a polyester-imide resin based printed circuit material, and taught that although epoxy resin based materials have acceptable stability and some degree of flexibility, they are inferior to polyester-imide resin based materials. The court held the claims would have been obvious over the prior art because the reference taught epoxy resin based material was useful for applicant’s purpose, applicant did not distinguish the claimed epoxy from the prior art epoxy, and applicant asserted no discovery beyond what was known to the art.).

    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

In this situation, the nature of the teaching is a structure-activity profile rather than a disclosure that teaches compound No. 35 is devoid of biological activity. Furthermore, Applicant has not provided evidence that the instantly claimed compound possess unexpected or improved properties relative to compound 35 of the prior art to demonstrate that the instantly claimed compound does not similarly have the less than ideal properties of compound 35 of the prior art. For these reasons, the Examiner finds that the totality of the evidence supports the conclusion that the instantly claimed compound would have been obvious to a person having ordinary skill in the art.
	Regarding instant claims 24 and 25, as noted above Yu et al. state on page 2806 that “Ether 35, obtained by alkylation of the C(20)-hydroxyl of 19, had blunted vasoconstriction activity compared to 1.” Accordingly, the prior art teaches that the compound 35 has properties in common with 1 (20-HETE) but to a lesser degree.  Prior to the disclosure of Yu et al., the PGPub cited above was published by Roman et al. and names three inventors who are also named as co-authors on the Yu et al. reference. The reference by Roman et al. is directed to 20-HETE agonists and antagonists and their uses. As an example, Roman et al. teach the following on page 17:

    PNG
    media_image8.png
    94
    493
    media_image8.png
    Greyscale

Treating, for instance, congestive heart failure would appear to meet the limitations of instant claims 24 and 25 since it is associated with cardiac . 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

(1 of 6) Claims 16, 17, 18, 19, 20, 21 and 22 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8, 9, 10, 11, 12, 13 and 14, respectively of prior U.S. Patent No. 9,272,991. This is a statutory double patenting rejection. The only differences between the instant claims and the claims of the patent appear to be minor grammatical changes rather than changes in scope.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based 

(2 of 6) Claims 1-4, 8-11 and 16-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,272,991. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to compounds that anticipate the instant claims. Each of claims 1, 2, 3, 4, 1, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 and 16 of the patent are sub-generic or identical to instant claims 1, 2, 3, 4, 8, 9, 10, 11, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, respectively.
Applicant is advised that instant claim 8 appears to cover the same scope as claim 1 of the patent except for the option of X to be CH in instant claim 1. Accordingly, if instant claim 1 is amended to delete the option for X to be CH, instant claim 8 would be subject to a statutory double patenting rejection, which cannot be overcome with the filing of a terminal disclaimer.

(3 of 6) Claims 1-4, 8-11 and 16-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,287,262. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to compounds that anticipate the instant claims. Each of claims 1, 2, 3, 4, 5, 6, 7, 8, of the patent are sub-generic or identical to instant claims 1, 2, 3, 4, 8, 9, 10, 11, respectively. Instant claim 16 differs from claim 1 of the patent based on the variables m and n but where dependent claims 3 and 4 of the patent recites the instantly claimed options. 

(4 of 6) Claims 1-3, 9, 10, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 8-21 and 24 of U.S. Patent No. 8,658,632. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompass a homolog of a compound claimed in the patent. Claim 8 of the patent recites the following compound in column 43 of the patent:

    PNG
    media_image9.png
    168
    341
    media_image9.png
    Greyscale
.
The compound depicted above differs from a compound instantly claimed by the length of the chain between the alkene and amide nitrogen on the bottom half 

    PNG
    media_image10.png
    119
    631
    media_image10.png
    Greyscale
.
The compound above is embraced by Applicant’s variables of formula (I) in that R1 is –COR2 where R2 is –NR3R4 where one of R3 and R4 is hydrogen and the other is cycloalkyl (cyclopropyl), B is –CH2-, m is 1, T, U and V are each cis –CH=CH-, W is –CH2CH2-, X is NR5 where R5 is alkyl (isopropyl), Y is –C(O)-, Z is –CH2-, and n is 2. The compound above reads on instant claims 1, 2, 3, 9, 10 and 23 (where claim 23 only requires the compound itself and additional components are optional). Accordingly, the instant claims encompass a compound that is a homologue of a compound claimed in the patent. First, it is noted that the patent provides the following generic structure in claim 1:

    PNG
    media_image11.png
    154
    398
    media_image11.png
    Greyscale
.
In column 41 (line 10), the patent provides for n to be 0, 1 or 2. Accordingly, the patent teaches the extension of the chain needed to arrive at a compound instantly claimed; however, the patent limits the claims to compounds having a C3 chain where the compound instantly claimed has a C4 chain. It has long been established that this type of difference --- varying the size of a chain --- constitutes a form of homology, and is a fact of very close structural similarity, rendering the homolog obvious. As was stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between In re Shetty, 195 USPQ 753; In re Wilder, 195 USPQ 426 and Ex Parte Greshem, 121 USPQ 422, all of which feature a compound with a C2 link rejected over a compound with a C1 link.  Similarly, In re Chupp, 2 USPQ2d 1437 and In re Coes, 81 USPQ 369 have a compound with a C1 link unpatentable over prior art showing C2 link. Note Ex parte Agouridas, 65 USPQ2d 1142, where a C4 chain was held obvious over a C3 chain.   Note also In re Schaub, 190 USPQ 324, 326, where compounds with C5 and C6 chains were called “adjacent homologs in the classic sense”. Ex parte Ruddy, 121 USPQ 427 has a C3 link unpatentable over a C1 link.  Ex parte Nathan, 121 USPQ 349 found the insertion of a C2H4 link obvious.  In all of these cases, the variation was found to be obvious on the basis of close structural similarity; no secondary teaching was employed. As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): “If any structural change is obvious to one skilled in the art, a substitution of the next  higher homolog  would seem to be.”  Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore 
	With respect to instant claim 24, claim 17 of the patent is drawn to a method of providing analgesia to a patient where pain is commonly associated with, for instance, inflammation, which is recited in instant claim 24.

(5 of 6) Claims 1-4, 8-11, 16-21 and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/089,461 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, claim 12 of the copending case recites the following compound:

    PNG
    media_image12.png
    171
    367
    media_image12.png
    Greyscale
.
The compound above is embraced by Applicant’s variables of formula (I) in that R1 is –COR2 where R2 is hydroxy, B is –O-, m is 1, V is cis –CH=CH-, T, U and W are –CH2CH2-, X is NR5 where R5 is hydrogen, Y is –C(O)C(O)-, Z is NR5’ where R5’ is hydrogen, and n is 0. These definitions read on instant claims 1-4, 8-11 and 16-21. Regarding instant claim 23, claim 15 of the copending case recites compositions for administration. Regarding instant claims 24 and 25, claim 13 of the copending case recites a use in treating inflammation including “inflammation caused by other disease whatever type, etiology or pathogenesis,” which would appear to include cardiac inflammation Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. 95 USPQ2d 1797, Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373 [68 USPQ2d 1865] (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 [86 USPQ2d 1001] (Fed. Cir. 2008) for analogous situations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(6 of 6) Claims 1-4, 8-11, 16-21 and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17 and 18 of copending Application No. 15/746,246 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, claim 11 of the copending case recites the following compound:

    PNG
    media_image12.png
    171
    367
    media_image12.png
    Greyscale
.
The compound above is embraced by Applicant’s variables of formula (I) in that R1 is –COR2 where R2 is hydroxy, B is –O-, m is 1, V is cis –CH=CH-, T, U and W are –CH2CH2-, X is NR5 where R5 is hydrogen, Y is –C(O)C(O)-, Z is 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626